IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Haron Coles,                             :
                    Petitioner           :
                                         :
      v.                                 : No. 81 M.D. 2021
                                         : Submitted: January 21, 2022
Commonwealth of Pennsylvania,            :
Board of Probation and Parole,           :
                  Respondent             :

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                            FILED: February 18, 2022

      Currently before us are Respondent Commonwealth of Pennsylvania, Board
of Probation and Parole’s (Board) preliminary objections to Petitioner Haron Coles’
Amended Petition for Writ of Mandamus (Amended Petition).1 Through his
Amended Petition, Coles challenges the Board’s October 26, 2015 decision to
revoke his then-active parole status and requests an order from our Court directing
the Board to release him from its custody. In response, the Board preliminarily
objects on the basis that the Amended Petition represents an impermissible and
duplicative attempt by Coles to revive his lapsed right to challenge its 2015 parole
revocation decision. Upon review, we sustain the Board’s preliminary objection to
our jurisdiction and dismiss the Amended Petition with prejudice.



      1
         The Board was renamed the Pennsylvania Parole Board approximately two years ago.
See Sections 15, 16, and 16.1 of the Act of December 18, 2019, P.L. 776, No. 115 (effective
February 18, 2020); see also Sections 6101 and 6111(a) of the Prisons and Parole Code, as
amended, 61 Pa.C.S. §§ 6101, 6111(a).
                                        I. Background
       The relevant facts, as averred by Coles in his Amended Petition and as
established through the four substantially similar matters Coles has previously
pursued before our Court, are as follows.2 On September 15, 2003, Coles was
convicted of several drug and firearm related offenses in the Court of Common Pleas
of Delaware County (Common Pleas). He was consequently sentenced to an
aggregate carceral term of 6 to 12 years in state prison. Am. Pet. ¶4. Coles was
subsequently paroled on February 11, 2012. Id. ¶5. While still on parole, Coles was
arrested for, and subsequently convicted of, driving under the influence of alcohol
or a controlled substance. Id. ¶6. As this was his first DUI offense, Coles was not
sentenced to any time in prison, but was instead given six months of probation on
July 23, 2015. Id. ¶7.
       The Board responded to Coles’ conviction by revoking his parole on October
26, 2015, and deeming him a convicted parole violator. Coles administratively
challenged this decision and, after failing to secure relief from the Board, appealed
to Common Pleas on March 18, 2016, which subsequently transferred the matter to
this Court, where it was docketed as a petition for review under Haron Donte Coles
v. Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 533 C.D. 2016,
dismissed Aug. 31, 2016) (Coles I). See Coles I, Pet. at 1-3. On July 28, 2016, this
Court issued an order that directed Coles to file a brief within 14 days and made
clear that Coles I would be dismissed in the event he failed to comply. Coles I,




       2
         “It is well settled that this Court may take judicial notice of pleadings and judgments in
other proceedings where appropriate. This is particularly so where, as here, the other proceedings
involve[d] the same parties.” Lycoming Cnty. v. Pa. Lab. Rels. Bd., 943 A.2d 333, 335 (Pa.
Cmwlth. 2007) (internal citations omitted).


                                                2
7/28/16 Order at 1. Despite this, Coles did not file a brief and, as a result, Coles I
was dismissed on August 31, 2016. Coles I, Order, 8/31/16, at 1.
      On September 9, 2019, Coles filed another appeal with our Court, which was
docketed as Haron Coles v. Pennsylvania Board of Probation and Parole (Pa.
Cmwlth., No. 1268 C.D. 2019, dismissed Oct. 17, 2019) (Coles II). Through this
appeal, and despite the dismissal of his previous case more than three years earlier,
Coles again sought to challenge the Board’s decision to revoke his parole. See Coles
II, Pet. ¶¶1-4. On September 23, 2019, this Court notified Coles that his appeal was
defective, as his petition for review lacked certain required information regarding
the order he wished to challenge, contained no proof that it had been properly served
upon the Board, and had not been accompanied by either a filing fee payment or an
application for leave to proceed in forma pauperis. Id., Defect Correction Notice,
9/23/19, at 1. Coles was given 14 days to correct these deficiencies. Id. However, he
failed to do so and, as a result, Coles II was dismissed on October 17, 2019. Id.,
Order, 10/17/19, at 1.
      Coles ignored these two dismissals and instead chose to plow forward by
filing two more challenges with our Court. Coles initiated his third appeal via
petition for review on October 29, 2019, which was docketed under Haron Coles v.
Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 1551 C.D. 2019,
dismissed Jan. 6, 2020) (Coles III), and then filed an amended petition for review in
Coles III on December 11, 2019. Therein, Coles again challenged the Board’s
decision to revoke his parole; alleged that the Board had failed to respond to the
administrative appeal he had filed in 2015; claimed that the Board had erroneously
misinterpreted communications he had sent in August 2019 and September 2019 as
new administrative appeals, rather than efforts to get the Board to rule upon his 2015



                                          3
administrative appeal; and maintained that the Board had improperly declined to
consider his request for relief nunc pro tunc. Coles III, Am. Pet. ¶8(a)-(c). In
response, the Board filed an “Application for Summary and Special Relief”
(Application), through which, in relevant part, the Board requested that Coles III be
dismissed because of the finality of this Court’s previous dismissal orders in Coles
I and Coles II, as well as the untimeliness and the procedurally improper nature of
Coles’ August 2019 and September 2019 administrative appeals. Id., Application for
Summary and Special Relief ¶¶16-22. Coles failed to file anything in response and,
on January 6, 2020, this Court granted the Board’s Application and dismissed Coles
III. Id., Order, 1/6/20, at 1. Coles requested reconsideration of this dismissal on
January 15, 2020, which this Court denied on January 29, 2020. Id., Order, 1/29/20,
at 1. Coles subsequently filed what he claimed was a mandamus action on April 7,
2020, which was docketed as Haron Coles v. Pennsylvania Board of Probation and
Parole (Pa. Cmwlth., No. 276 M.D. 2020, dismissed Apr. 27, 2020) (Coles IV).
Despite Coles’ assertion, the substance of his “mandamus” petition revealed that it
was yet another attempt to challenge the Board’s 2015 decision to revoke his parole.
See Coles IV, Pet. ¶¶1-27. Recognizing this fact, as well as that Coles was improperly
seeking to use an original jurisdiction action “to revive [his] lapsed appellate
rights[,]” this Court dismissed Coles IV on April 27, 2020. Id., Order, 4/27/20, at 1.
Coles sought reconsideration of our dismissal of Coles IV, which we denied on May
12, 2020. Id., Order, 5/12/20, at 1.
      This brings us to the matter currently before us. Disregarding our dismissal of
Coles I through Coles IV, Coles filed yet another “mandamus” petition on May 29,
2021, which was docketed as Haron Coles v. Pennsylvania Board of Probation and
Parole (Pa. Cmwlth., No. 81 M.D. 2021) (Coles V). As in Coles I, Coles II, Coles



                                          4
III, and Coles IV, Coles seeks to use his most recent action to challenge the Board’s
2015 decision that revoked his parole. See Am. Pet. ¶¶4-17. The Board responded
with preliminary objections, seeking dismissal of Coles V on the basis that Coles
again improperly seeks to use an original jurisdiction action as a vehicle to regain
his lapsed appellate rights. Board’s Br. in Support of Prelim. Objs. at 5-6. Both
parties have filed briefs and this matter is now ready for our disposition.
                                     II. Discussion3
       It is plainly evident that Coles V is nothing but another attempt by Coles to
resurrect his ability to appeal the Board’s 2015 parole revocation decision, despite
the fact he gave up his right to challenge that decision before our Court by failing to
file a brief in Coles I and thereby causing that appeal to be dismissed. Bluntly
speaking, he cannot avoid the consequences of his prior inaction through attempts at
artful pleading or additional petitions for review, for “[o]ne who allows his statutory
appeal rights to expire cannot at a later date successfully claim those appeal rights
under the guise of a petition for writ of mandamus.” Lizzi v. Unemployment Comp.
Bd. of Rev., 353 A.2d 440, 441 (Pa. 1976). Accordingly, we sustain the Board’s
preliminary objection to our jurisdiction over this matter.




       3
              In ruling on preliminary objections, this Court accepts as true all
              well-pled allegations of material fact, as well as all inferences
              reasonably deducible from those facts. Key v. Pa. Dep’t of Corr.,
              185 A.3d 421 (Pa. Cmwlth. 2018). However, this Court need not
              accept unwarranted inferences, conclusions of law, argumentative
              allegations, or expressions of opinion. Id. For preliminary
              objections to be sustained, it must appear with certainty that the law
              will permit no recovery. Id. Any doubt must be resolved in favor of
              the non-moving party. Id.
Feliciano v. Pa. Dep’t of Corr., 250 A.3d 1269, 1274 (Pa. Cmwlth. 2021) (quoting Dantzler v.
Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019)).


                                             5
                                 III. Conclusion
      In light of the foregoing, we dismiss Coles’ Amended Petition with prejudice.
Additionally, we caution Coles that any additional attempts to challenge the Board’s
2015 parole revocation decision, whether they come in the form of an additional
appeal to this Court or an original jurisdiction action, may upon application by the
Board, result in the imposition of appropriate sanctions upon him.

                                         ____________________________
                                         ELLEN CEISLER, Judge




                                         6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Haron Coles,                        :
                  Petitioner        :
                                    :
      v.                            : No. 81 M.D. 2021
                                    :
Commonwealth of Pennsylvania,       :
Board of Probation and Parole,      :
                  Respondent        :


                                 ORDER

      AND NOW, this 18th day of February, 2022, it is hereby ORDERED that
Respondent Commonwealth of Pennsylvania, Board of Probation and Parole’s
preliminary objection to our jurisdiction over this matter is SUSTAINED. It is
FURTHER ORDERED that Petitioner Haron Coles’ Amended Petition for Writ of
Mandamus is DISMISSED WITH PREJUDICE.

                                      ____________________________
                                      ELLEN CEISLER, Judge